EXHIBIT 24.1 POWER OF ATTORNEY We, the undersigned directors of HMN Financial, Inc., hereby constitute Bradley Krehbiel and Jon Eberle, as the true and lawful attorneys with full power to them, and each of them singly, to sign for us and in our names, in the capacities indicated below, the Registration Statement on Form S-8 filed herewith pertaining to the HMN Financial, Inc. 2017 Equity Incentive Plan and any amendments, including post-effective amendments, to said Registration Statement, and generally to do all such things in our name and behalf in our capacities as officers and directors to enable HMN Financial, Inc. to comply with the provisions of the Securities Act of 1933 and all requirements of the Securities and Exchange Commission, hereby ratifying and confirming our signatures as they may be signed by our said attorneys, or any of them, to said Registration Statement and any and all amendments thereto. Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities held on the dates indicated. Signature Title Date /s/ Hugh Smith Chairman of the Board April 25, 2017 Hugh Smith /s/ Allen Berning Director April 25, 2017 Allen Berning /s/ Michael Bue Director April 25, 2017 Michael Bue /s/ Bernard Nigon Director April 25, 2017 Bernard Nigon /s/ Wendy Shannon Director April 25, 2017 Wendy Shannon /s/ Patricia Simmons Director April 25, 2017 Patricia Simmons /s/ Mark Utz Director April 24, 2017 Mark Utz /s/ Hans Zietlow Director April 25, 2017 Hans Zietlow
